Exhibit 11 – Statements Re: Computation of Per Share Earnings FLORIDA COMMUNITY BANKS, INC. COMPUTATION OF EARNINGS PER COMMON SHARE The following tabulation presents the calculation of basic and diluted earnings per common share for the three-month and six-month periods ended June 30, 2008 and 2007. Average shares outstanding have been retroactively adjusted on an equivalent share basis for the effects of the stock dividends and splits as discussed in the notes to the financial statements. Three Months Six Months Ended June 30, Ended June 30, 2008 2007 2008 2007 Basic Earnings Per Share: Net income (loss) $ (5,973,270 ) $ 4,529,338 $ (5,677,611 ) $ 9,196,365 Earnings on common shares $ (5,973,270 ) $ 4,529,338 $ (5,677,611 ) $ 9,196,365 Weighted average common shares outstanding – basic 7,918,217 7,909,664 7,918,069 7,909,664 Basic earnings per common share $ (0.75 ) $ 0.57 $ (0.72 ) $ 1.16 Diluted Earnings Per Share: Net income (loss) $ (5,973,270 ) $ 4,529,338 $ (5,677,611 ) $ 9,196,365 Weighted average common Shares outstanding – diluted 7,989,320 8,041,810 8,010,619 8,040,846 Diluted earnings per common share $ (0.75 ) $ 0.56 $ (0.71 ) $ 1.14
